 



RESTRICTED STOCK AWARD CERTIFICATE

June 12, 2003

Exhibit 10.52

Weldon H. Latham
2099 Pennsylvania Ave.
Suite 100
Washington, DC 20006 USA

Dear Weldon:

Pursuant to the terms and conditions of the TeleCommunication Systems, Inc.
Amended & Restated 1997 Stock Incentive Plan (the “Plan”), you have been granted
a Restricted Stock Award (the “Award”) for the number of shares (each an “Award
Share”, and collectively, the “Award Shares”) of the Class A common stock, par
value $0.01 per share (the “Common Stock”) of TeleCommunication Systems, Inc.
(the “Company”) as outlined below. This Certificate constitutes part of and is
subject to the terms and provisions of the attached Restricted Stock Grant
Agreement (the “Agreement”) which is incorporated herein by reference.

Granted To: Weldon H. Latham
      (the “Employee”)
Grant Date: June 12, 2003
Award Shares Granted: 10,000
Vesting Schedule: 100% after 1 Year

10,000 on 06/12/2004

By my signature below, I hereby acknowledge receipt of this Award granted on the
Grant Date shown above, which has been issued to me under the terms and
conditions of the Agreement and the Plan. I understand that I will forfeit all
unvested Award Shares at the close of business on my last day of employment at
TCS. I further acknowledge receipt of the Plan Prospectus and the latest annual
report or other SEC filing, and agree to be bound by all of the terms and
conditions of the Award, as evidenced in the Agreement, and the Plan.

     
Signature: /s/ Weldon H. Latham
  Date: ________________
                     Weldon H. Latham
   

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.

 